 

Exhibit 10.3

 

EXECUTION COPY

 

PLAN SPONSORSHIP AGREEMENT

 

This Plan Sponsorship Agreement (this "Agreement"), dated as of January 15, 2015
(the "Execution Date"), is entered into by and among (1) The Wet Seal, Inc., The
Wet Seal Retail, Inc., Wet Seal Catalog, Inc., and Wet Seal GC, LLC
(individually, a "Company Party", and collectively, the "Company") and (2) B.
Riley Financial, Inc. and its affiliates or designees selected in its sole
discretion in accordance with section 26 of this Agreement (collectively, the
"Sponsor" and, together with the Company, the "Parties").

 

WHEREAS, the Parties previously executed the Exclusivity and Work Fee Agreement
dated January 9, 2015 (including all exhibits, appendices, and attachments
thereto, the "Term Sheet"), which outlines certain terms and conditions relating
to a restructuring of the Company's affairs subject to definitive documentation.

 

WHEREAS, the Parties have agreed to the restructuring of the Company's affairs
on the terms and conditions set forth in this Agreement (including all
transactions contemplated by this Agreement in connection therewith, the
"Restructuring"), which will be effected in voluntary bankruptcy cases
(collectively, the "Bankruptcy Case") commenced by the Company Parties under
chapter 11 of title 11 of the United States Code, as amended (the "Bankruptcy
Code").

 

WHEREAS, the Company has entered into certain commitments with respect to
debtor-in-possession financing (the "DIP Financing").

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

1.          Bankruptcy Actions.

 

(a)          The Parties shall take the following actions and/or obtain the
following relief by the specified deadlines:

 

(i)          by January 15, 2015, the Company shall (A) commence the Bankruptcy
Case in the United States Bankruptcy Court for the District of Delaware (the
"Bankruptcy Court") and (B) file a motion to approve the Company's assumption of
this Agreement;

 

(ii)         by February 6, 2015, the Company shall (A) obtain entry of an order
by the Bankruptcy Court approving assumption of this Agreement and specifically
approving the allowance and payment of certain fee and expenses of the Sponsor
as administrative expenses consistent with section 2(d)(iv) hereof (the "PSA
Order"), (B) provide a list to the Sponsor reflecting all executory contracts
necessary or desirable for the operation of the Company's business (the
"Contracts") and unexpired leases (the "Leases") to which the Company is a
party, along with a list of any and all projected cure and reinstatement costs
or expenses (the "Cure Costs") of or relating to the potential assumption of
each Contract and Lease, and (C) file a reorganization plan that is consistent
with the terms set forth in this Agreement and/or is otherwise reasonably
acceptable to the Sponsor and the Company (the "Plan") and an accompanying
disclosure statement (the "Disclosure Statement");

 

1

 

 

(iii)        by February 20, 2015, the Company shall provide any supplements to
the list of Contracts, including associated Cure Costs;

 

(iv)        by March 20, 2015, the Company shall obtain entry of an order by the
Bankruptcy Court approving the Disclosure Statement and granting related relief,
including, without limitation, approval of applicable solicitation procedures;

 

(v)         by April 1, 2015, the Sponsor shall deliver to the Company a list of
designated Contracts and Leases to be assumed on the Effective Date pursuant to
the Plan (the "Designated Contracts");

 

(vi)        by April 7, 2015, the Company shall deliver a notice to each of the
counterparties of the Designated Contracts providing each such counterparty with
notice that the respective Designated Contract may be assumed by the Company
subject to payment of the estimated Cure Cost, and informing such counterparty
that objections to the proposed assumption, including objections to the
estimated Cure Cost (such objections, "Assumption Objections") must be filed
with the Bankruptcy Court and submitted to the Parties no later than 4:00 p.m.
prevailing Eastern time on April 21, 2015;

 

(vii)       by April 10, 2015, the Sponsor shall deliver to the Company the new
charter, bylaws, and stockholders agreement of the Reorganized Company, as well
as the members of the board of directors of the Reorganized Company accompanied
by any disclosures required by Bankruptcy Code section 1129(a)(5) in connection
therewith;

 

(viii)      by April 15, 2015, the Company shall file a supplement to the Plan
(a "Plan Supplement") (A) setting forth the Designated Contracts as well as the
estimated Cure Cost for each such Designated Contract, (B) attaching the new
charter, bylaws, and stockholders agreement of the Reorganized Company, and (C)
identifying the members of the board of directors of the Reorganized Company;

 

(ix)         by April 30, 2015, the Company shall (A) obtain entry of an order
by the Bankruptcy Court confirming the Plan (such order, the "Confirmation
Order"), and (B) obtain entry of an order of the Bankruptcy Court authorizing
and approving the assumption of the Designated Contracts (excluding any
Designated Contracts which are the subject of outstanding Assumption Objections
pursuant to section 2(f) below) and fixing the Cure Costs for the Designated
Contracts (the "Assumption Order");1 and

 

2

 

 

(x)          the Company shall obtain interim and final orders approving that
certain postpetition financing set forth in the DIP Financing by the deadlines,
on the terms, and subject to the conditions set forth in the DIP Financing.

 

(b)          The Company agrees and covenants that, on the terms and subject to
the conditions set forth in this Agreement, it will

 

(i)          prepare, as soon as reasonably practicable after the date of this
Agreement a draft Plan and a draft Disclosure Statement, and after such
preparation promptly provide such Plan and Disclosure Statement, in draft form,
to the Sponsor and the Sponsor's legal and financial advisors for review and
comment a reasonable period of time in advance of any filing thereof;

 

(ii)         include in the approved Disclosure Statement a statement that the
Company's board of directors has recommended the acceptance of the Plan by the
stakeholders of the Company who are entitled to vote on the Plan;

 

(iii)        in consultation with the Sponsor, use its commercially reasonable
efforts to commence solicitation of the Plan as soon as practicable following
entry of an order by the Bankruptcy Court approving the Disclosure Statement, as
provided in any such Bankruptcy Court order;

 

(iv)        prepare and provide the proposed Confirmation Order, in draft form,
to the Sponsor and the Sponsor's legal and financial advisors for review and
comment a reasonable period of time in advance of any filing thereof and,
subject to the prior written consent of the Sponsor to the form and substance of
the Confirmation Order (which consent shall not be unreasonably withheld,
conditioned or delayed) and consultation with the Sponsor, use its commercially
reasonable efforts to file with the Bankruptcy Court the proposed Confirmation
Order promptly following the end of the period to solicit acceptances of the
Plan;

 

(v)         diligently pursue confirmation and consummation of the Plan;

 

(vi)        reasonably cooperate with the Sponsor and the Sponsor's legal
advisor in connection with any discovery and hearings in connection with this
Agreement, the Disclosure Statement, and/or the Plan and any transactions
contemplated by such documents;

 

(vii)       use commercially reasonable efforts to provide drafts of any
notices, motions, pleadings, filings, or other documents to be filed by the
Company in the Bankruptcy Case to the Sponsor and the Sponsor's legal advisor a
reasonable period of time (or, in the event of an emergency, the longest period
of time practicable under the circumstances) prior to the date on which the
Company intends to file such documents with the Bankruptcy Court, which such
documents must be reasonably acceptable to the Sponsor and the Company and
consistent with this Agreement;

 



 



1 Subject to section 2(f) below, the hearing to consider entry of the
Confirmation Order and entry of the Assumption Order shall be scheduled for the
same date (the "Confirmation Hearing").

 

3

 

 

(viii)      without duplication or limitation of the foregoing, use commercially
reasonable efforts to provide drafts of any proposed modifications, amendments,
supplements, schedules, exhibits, and other documents related to the Plan, the
Restructuring, the Disclosure Statement or their terms and conditions
(collectively, the "Plan Related Documents") to the Sponsor and the Sponsor's
legal advisor a reasonable period of time prior to the date on which the Company
intends to file such documents with the Bankruptcy Court, and any such Plan
Related Documents must be reasonably acceptable to the Sponsor and the Company
and consistent with this Agreement;

 

(ix)         timely file a formal objection and prosecute in good faith such
objection to any motion filed with the Bankruptcy Court seeking the entry of an
order (A) modifying or terminating the Company's exclusive right to file and/or
solicit acceptances of a plan of reorganization pursuant to section 1121 of the
Bankruptcy Code, (B) directing the appointment of an examiner with expanded
powers or a trustee, (C) converting the Bankruptcy Case of any Company Party to
a case under chapter 7 of the Bankruptcy Code, or (D) dismissing the Bankruptcy
Case of a Company Party.

 

(c)          The Sponsor agrees and covenants that, on the terms and subject to
the conditions set forth in this Agreement, it and its affiliates will:

 

(i)          upon execution of this Agreement and through the Bankruptcy Case,
continue to support the Plan;

 

(ii)         following the commencement of the Bankruptcy Case, not (1) object
to the Plan or the Disclosure Statement or the consummation of the Plan, or any
efforts to obtain acceptance of, and to confirm and implement, the Plan; (2)
initiate any legal proceedings that are inconsistent with, or that would delay,
prevent, frustrate or impede, the approval, confirmation or consummation of the
Plan or the Disclosure Statement or the transactions outlined therein or
otherwise commence any proceedings to oppose any of the transactions
contemplated by the Plan or the Disclosure Statement, or take any other action
that is barred by this Agreement; (3) vote for, consent to, support or
participate in the formulation of any other restructuring, any other transaction
involving the Company or its assets, or any plan of reorganization (with the
sole exception of the Plan) or liquidation under applicable bankruptcy or
insolvency laws, whether domestic or foreign, in respect of the Company; (4)
directly or indirectly seek, solicit, support, formulate, entertain, encourage
or engage in discussions, or enter into any agreements relating to, any
restructuring, plan of reorganization, proposal or offer of dissolution, winding
up, liquidation, reorganization, merger, transaction, sale, disposition or
restructuring of the Company (or any of its assets or stock) other than the Plan
(collectively, clauses (3) and (4) describe an "Alternative Plan"); (5) engage
in or otherwise participate in any negotiations regarding any Alternative Plan,
enter into any letter of intent, memorandum of understanding, agreement in
principle or other agreement relating to any Alternative Plan; (6) solicit,
encourage, or direct any person to undertake any action prohibited by clauses
(1) through (5) of this subsection (c)(ii); or (7) permit any of its, or its
controlled affiliates', officers, directors, managers, employees, partners,
representatives and agents to undertake any action prohibited by clauses (1)
through (6) of this subsection (c)(ii); and

 

4

 

 

(iii)        reasonably cooperate with the Company and the Company's legal
advisor in connection with any discovery and hearings in connection with this
Agreement, the Disclosure Statement, and/or the Plan and any transactions
contemplated by such documents.

 

2.          The Plan and Certain Related Matters. The Plan and all related
documents, including, without limitation, the Disclosure Statement, and the
motion and order relating to approval of this Agreement, must be in form and
substance reasonably acceptable to the Sponsor and the Company and not
inconsistent with the terms and conditions set forth in this Agreement. The Plan
shall provide for the following, among other things:

 

(a)          Effective Date. The effective date of the Plan (the "Effective
Date") shall occur as soon as practicable but in no event later than May 15,
2015.

 

(b)          Conditions Precedent to the Effective Date. The Plan shall include
the following conditions precedent (each a "Condition Precedent") which must be
satisfied or waived prior to the occurrence of the Effective Date.

 

(i)          The Plan and any and all Plan Supplements, including any amendments
or modifications thereto, shall be reasonably acceptable to the Sponsor and the
Company.

 

(ii)         The Confirmation Order shall have been entered, shall not be
subject to any stay on enforcement and be in form and substance reasonably
satisfactory to the Sponsor and the Company. The Confirmation Order shall
provide that, among other things, the Company or the Reorganized Company, as
appropriate, is authorized to take all actions necessary or appropriate to
consummate the Plan, including, without limitation, entering into, implementing,
and consummating the contracts, instruments, releases, leases, indentures, and
other agreements or documents created in connection with or described in the
Plan.

 

(iii)        All documents and agreements necessary to implement the Plan,
including, without limitation, the Exit Facility (as defined below) shall have
(A) been tendered for delivery, and (B) been effected or executed. All
conditions precedent to all such documents and agreements shall have been
satisfied or waived pursuant to the terms and conditions of such documents or
agreements, as applicable.

 

5

 

 

(iv)        All actions, documents, certificates, and agreements necessary to
implement this Plan shall have been effected or executed and delivered to the
required parties and, to the extent required, filed with the applicable
governmental units in accordance with applicable laws or regulations.

 

(v)         As of the Effective Date, there shall be no existing or continuing
events of default under the DIP Financing that has not been waived in writing.

 

(c)          Transactions Structure. The transactions contemplated by the Plan
shall be structured in an efficient manner (including, without limitation, from
a tax perspective and given the intent that the Company, as reorganized pursuant
to the Plan (the "Reorganized Company"), not be a "public" company as of the
Effective Date) and otherwise reasonably acceptable to the Sponsor, in
consultation with the Company.

 

(d)          Treatment of Claims. Allowed claims shall be treated in a manner
that satisfies the requirements of section 1129 of the Bankruptcy Code,
including, without limitation, as follows:

 

(i)          Secured Claims. Except to the extent that a particular claimant
agrees to a less favorable treatment approved by the Sponsor, secured claims
allowed under section 506(a) of the Bankruptcy Code shall be unimpaired and
reinstated upon the Effective Date under the Plan consistent with the
requirements of section 1129 of the Bankruptcy Code.

 

(ii)         Priority Claims. Except to the extent that a particular claimant
agrees to a less favorable treatment approved by the Sponsor, allowed claims
that are entitled to priority under section 507(a) of the Bankruptcy Code will
be paid in full in cash or treated as otherwise provided for under the
Bankruptcy Code.

 

(iii)        Non-Priority Unsecured Claims. Except to the extent that a
particular claimant agrees to a less favorable treatment approved by the
Sponsor, holders of non-priority unsecured claims allowed under section 502 of
the Bankruptcy Code (the "Unsecured Claims"), including, without limitation,
obligations arising under or in connection with that certain convertible senior
note issued on March 26, 2014, will receive their pro rata shares of the
Non-Sponsor Stock (as defined below) in satisfaction of such Unsecured Claims,
unless a claimant participates in the Convenience Class (as defined below).

 

(1)         The Plan shall provide for treatment of a class of Unsecured Claims
that, for administrative convenience, will receive treatment different from the
Unsecured Claims in the Unsecured Claims class (such class receiving different
treatment, the "Convenience Class").  The Convenience Class will comprise all
Unsecured Claims of a single holder  of a type that would otherwise be included
in the Unsecured Claims Class that are either (i) a maximum dollar amount or
less in the aggregate or (ii) greater than such maximum dollar amount in the
aggregate but as to which such holder has made an election (the "Convenience
Class Election") on the ballot for voting on the Plan to have such claim treated
as a claim in the Convenience Class (all such claims, the "Convenience
Claims").  The parties shall negotiate in good faith regarding the maximum
dollar amount to be set forth in the Plan, which shall take into account the
working capital needs of the Reorganized Company as of the Effective Date.

 

6

 

 

(iv)        Administrative Expenses. Unless otherwise agreed by the holder
thereof, the Plan will provide for the payment in full of all administrative
expenses allowed under section 503 of the Bankruptcy Code consistent with
section 1129(a)(9) of the Bankruptcy Code. The Sponsor's reasonable fees and
expenses incurred in connection with the Bankruptcy Case, including, without
limitation, its legal fees, are actual and necessary costs and expenses of
preserving the estates under section 503 of the Bankruptcy Code and must
therefore be allowed and paid as administrative expenses in the Bankruptcy Case.
Following entry of the PSA Order, the Sponsor or the Sponsor's legal advisor
shall periodically invoice (with reasonable detail concerning hours, rates and
description of work performed, subject to redaction to preserve attorney-client
privilege) the Company for legal fees due and owing, and the Company shall
tender payment of such amounts due and owing within fifteen (15) days of receipt
of such invoice. To the extent that any amounts remain due and owing pursuant to
the Term Sheet, such amounts shall also be allowed and paid as administrative
expenses in the Bankruptcy Case following entry of the PSA Order. Any remaining
funds previously deposited pursuant to the Term Sheet shall be applied against
the amounts incurred pursuant to this Agreement.

 

(e)          Cancellation of Equity Securities. On the Effective Date, all
previously issued and outstanding equity securities of the Company (and all
rights to convert, exchange, exercise for, or otherwise receive equity
securities of the Company) shall be deemed void, cancelled, and of no further
force and effect.

 

(f)          Executory Contracts and Unexpired Leases. The Sponsor, in
consultation with the Company, shall determine the treatment of Contracts and
Leases pursuant to the terms hereof and in a manner consistent with the
Bankruptcy Code. All Contracts and Leases which are not Designated Contracts as
of the Effective Date shall be deemed rejected as of such date. At any time
before the effective date of assumption of a Designation Contract, the Sponsor
may, in its sole discretion, withdraw or modify its designation of a Designation
Contract for assumption by providing notice via email to the Company and its
counsel.

 

(i)          The Company shall promptly inform the Sponsor of any formal or
informal Assumption Objection. In the event that the Company, the Sponsor, and
such objecting counterparty cannot resolve an Assumption Objection prior to the
Confirmation Hearing, the Assumption Objection will be heard during the
Confirmation Hearing, or at such later date as the Parties and the objecting
counterparty may fix and agree and the Bankruptcy Court approves.

 

7

 

 

(ii)         In the event that any outstanding Assumption Objection remains
unresolved following the Confirmation Hearing, the Sponsor reserves the right to
direct the Company to reject the Designated Contract which is the subject of
such Assumption Objection at any time prior to entry of an order by the
Bankruptcy Court authorizing the assumption of such Designated Contract. The
Plan shall provide that rejection of the Designated Contract shall be effective
upon the tenth (10th) day following delivery of a rejection notice to the
contract counterparty.

 

(g)          Claims Resolution. Resolutions of claims will be subject to the
terms and procedures set forth in the Plan, which, among other things, will (i)
require that the Reorganized Company file any and all objections to claims
during the ninety (90)-day period following the Effective Date (unless such
period is extended by the Bankruptcy Court) and (ii) provide that any
settlements of claims approved by the Bankruptcy Court prior to the Effective
Date will be binding on all parties.

 

(h)          Avoidance Actions. The Plan shall provide that the Reorganized
Company shall waive any avoidance actions that the Company or the estates may
have against holders of Unsecured Claims that agree in writing to continue to
participate in and extend trade credit in connection with the go-forward
operations of the Reorganized Company. All other avoidance actions will be
reserved and prosecuted by the Reorganized Company in its reasonable discretion.

 

(i)          Corporate Governance. The Plan shall designate the number of
members of the board of directors of the Reorganized Company (the "New Board"),
as such number is determined by the Sponsor. At a minimum, the New Board shall
consist of five (5) members, including the Chief Executive Officer of the
Reorganized Company, one (1) member to be nominated by the official committee of
unsecured creditors appointed by the United States Trustee in the Bankruptcy
Case (the "Committee") subject to the consent of the Sponsor (such consent not
to be unreasonably withheld, conditioned or delayed)), and three (3) additional
members to be selected by the Sponsor; provided that if the Committee fails to
nominate a member to the New Board, the Sponsor shall be permitted to appoint an
additional member to the New Board in lieu of the Committee's nominee. The
members of the New Board will be identified in the Plan Supplement, accompanied
by any disclosures required by Bankruptcy Code section 1129(a)(5) in connection
therewith. Under the Plan, the Reorganized Company will implement a new charter,
bylaws, and stockholders agreement, all of which must be acceptable to the
Sponsor in its reasonable discretion, and all of which will be filed in the Plan
Supplement.

 

(j)          Management Options. On or after the Effective Date, the New Board
will support the implementation of a stock-based management incentive plan which
will provide for distributions not exceeding 10%, in the aggregate, on a
fully-diluted basis.

 

8

 

 

(k)          Exit Facility. The Reorganized Company shall obtain access to a
revolving credit facility (the "Exit Facility") to fund its operations on and
after the Effective Date. The Sponsor shall be responsible for procuring the
Exit Facility, the Company shall reasonably cooperate with the Sponsor's efforts
to procure the Exit Facility and the Exit Facility shall be in an amount and on
terms and conditions reasonably acceptable to the Sponsor.

 

3.          Equity in Reorganized Company. On the Effective Date, equity in the
Reorganized Company will be distributed as follows:

 

(a)          The Sponsor will purchase 80% of newly issued common stock in the
Reorganized Company in consideration of $20 million in the form of (x)
conversion of the principal amount of the DIP Financing into equity and (y)
cash; and

 

(b)          in full satisfaction of the Unsecured Claims that are not otherwise
settled or resolved under the terms of the Plan, holders of such Unsecured
Claims will receive collectively 20% of newly issued common stock in the
Reorganized Company (the "Non-Sponsor Stock").

 

4.          Exclusivity.

 

(a)          As used in this Agreement, "Alternative Transaction Proposal"
means, other than the transactions contemplated by this Agreement, any offer,
proposal, or inquiry relating to, or any third-party indication of interest in,
any of the following:

 

(i)          any purchase, sale, or other disposition of all or a material
portion of the Company's business or assets, except for the sale of assets in
the ordinary course of business;

 

(ii)         any issuance, sale, or other disposition of any equity interest
(including, without limitation, securities or instruments directly or indirectly
convertible or exchangeable into equity) in the Company (by the Company) or any
subsidiary of the Company primarily engaged in the Company's business (a
"Business Subsidiary") (other than the issuance of stock options or similar
instruments to existing directors, officers, or employees in the ordinary course
of business consistent with past practice or otherwise pursuant to existing
contractual obligations);

 

(iii)        any merger, acquisition, consolidation, or similar business
combination transaction involving the Company or a Business Subsidiary; or

 

(iv)        any other transaction the purpose or effect of which would be
reasonably expected to, or which would, prevent or render impractical, or
otherwise frustrate or impede in any material respect, any of the transactions
contemplated by this Agreement.

 

9

 

 

(b)          As used in this Agreement, "Superior Proposal" means a bona fide
written Alternative Transaction Proposal that the Company concludes in good
faith, after consultation with its financial advisors and outside legal counsel,
taking into account all legal, financial, regulatory, and other aspects of the
proposal and the person or entity making the proposal (including any break-up
fees, expense-reimbursement provisions, and conditions to consummation), (i) is
more favorable, from a financial point of view, to the Company's stakeholders
than the transactions contemplated by this Agreement and (ii) is reasonably
likely to be consummated on a timely basis on the terms proposed (taking into
account financing, among other things).

 

(c)          Except as expressly permitted by this Agreement, from and after the
Execution Date, the Company agrees that it will not, and will cause each entity
comprising the Company, and will use commercially reasonable efforts to cause
its controlled affiliates, directors, officers, employees, advisors, and any
other persons acting under the direction of any of them, and the representatives
of any of the foregoing (collectively, all such entities and persons, the
"Company Representatives") not to, initiate or solicit inquiries or proposals
with respect to, or engage or participate in any negotiations concerning, or
provide any confidential or nonpublic information or data to, or have or
participate in any discussions with, any person or entity relating to, or
approve or recommend, or propose to approve or recommend, or execute or enter
into, any letter of intent, agreement in principle, or other agreement related
to, any Alternative Transaction (an "Alternative Transaction Agreement"). This
section 4(c) shall not prohibit the Company from furnishing nonpublic
information regarding the Company and its subsidiaries to, or entering into
discussions and negotiations with, any person or entity in response to an
Alternative Transaction Proposal that is, or could reasonably be expected to
result in, a Superior Proposal that is submitted to the Company by such person
or entity (and not withdrawn prior to the furnishing of such information or such
discussions) if (i) neither the Company nor any Company Representative shall
have violated any of the restrictions set forth in this section 4, (ii) the
Company receives from such person or entity an executed confidentiality
agreement containing customary limitations on the use and disclosure of all
nonpublic written and oral information furnished to such person or entity by or
on behalf of the Company, and (iii) within one (1) business days after
furnishing any such nonpublic information to such person or entity, the Company
furnishes such nonpublic information to the Sponsor (to the extent such
nonpublic information has not been previously furnished by the Company to the
Sponsor) and gives the Sponsor written notice of the identity of such person or
entity and of the Company's intention to enter into discussions with such person
or entity. The Company shall keep the Sponsor reasonably informed with respect
to the status of any such Alternative Transaction Proposal, inquiry, indication
of interest, or request and any modification or proposed modification thereto.
Without limiting the generality of the foregoing, the Company acknowledges and
agrees that any violation of or the taking of any action inconsistent with any
of the restrictions set forth in the preceding sentence by any Company
Representative, whether or not such Company Representative is purporting to act
on behalf of the Company shall be deemed to constitute a breach of this
section 4 by the Company.

 

10

 

 

(d)          Notwithstanding anything to the contrary herein, the Company may
terminate this Agreement in order to enter into a definitive Alternative
Transaction Agreement with respect to a Superior Proposal that did not result
from a breach of this section 4, subject to compliance with the following notice
requirements and payment of the Break-Up Fee (defined below) in accordance with
the terms of this Agreement, if (i) the Company has received an Alternative
Transaction Proposal that, in the good-faith determination of the board of
directors of the Company, constitutes a Superior Proposal, after having complied
with the following notice requirements, and (ii) the board of directors of the
Company determines in good faith, after consultation with its outside legal
counsel, that failure to take such action would be inconsistent with the
fiduciary obligations of the board of directors under applicable law (such
entitlement to terminate the Agreement, the "Superior Proposal Company
Termination Right"). The Company shall not be entitled to exercise the Superior
Proposal Company Termination Right unless:

 

(i)          the Company promptly notifies the Sponsor, in writing, at least
three (3) Business Days (the "Notice Period") before entering into an
Alternative Transaction Agreement, of its intention to take such action with
respect to a Superior Proposal, which notice shall state expressly that the
Company has received an Alternative Transaction Proposal that the Company
intends to declare a Superior Proposal and/or that the Company intends to enter
into an Alternative Transaction Agreement;

 

(ii)         the Company attaches to such notice the most current version of the
proposed Alternative Transaction Agreement (which version shall be updated on a
prompt basis) and the identity of the third party making such Superior Proposal;

 

(iii)        the Company shall, and shall cause the Company Representatives to,
during the Notice Period, negotiate with the Sponsor in good faith to make such
adjustments in the terms and conditions of this Agreement so that such
Alternative Transaction Proposal ceases to constitute a Superior Proposal, if
the Sponsor, in its discretion, proposes to make such adjustments (it being
agreed that in the event that, after commencement of the Notice Period, there is
any material revision to the terms of a Superior Proposal, including, any
revision in price, the Notice Period shall be extended, if applicable, to ensure
that at least two (2) business days remain in the Notice Period subsequent to
the time the Company notifies the Sponsor of any such material revision (it
being understood that there may be multiple extensions)); and

 

(iv)        the Company determines in good faith, after consulting with outside
legal counsel and its financial advisor, that such Alternative Transaction
Proposal continues to constitute a Superior Proposal after taking into account
any adjustments made by the Sponsor during the Notice Period in the terms and
conditions of this Agreement.

 

11

 

 

(e)          Notwithstanding anything to the contrary set forth in this
Agreement, the Company’s board of directors may terminate this Agreement
following the occurrence of an event, fact, development or occurrence after the
date hereof that did not result from a breach of this section 4 (an “Intervening
Event”) if, subject to compliance with the following notice requirements and
payment of the Break-Up Fee (defined below) in accordance with the terms of this
Agreement, the board of directors of the Company determines in good faith, after
consultation with its outside legal counsel, that failure to take such action
would be inconsistent with the fiduciary obligations of the board of directors
under applicable law because the Intervening Event makes it unlikely that either
(x) the Company will maximize value for stakeholders by consummating the Plan or
(y) the Company can consummate the Plan within a reasonable period of time (such
entitlement to terminate the Agreement, the "Intervening Event Company
Termination Right"). The Company shall not be entitled to exercise the
Intervening Event Company Termination Right unless:

 

(i)          the Company promptly notifies the Sponsor, in writing, at least
five (5) Business Days before terminating this Agreement, of its intention to
take such action with respect to an Intervening Event, which notice shall state
expressly the Intervening Event as well as provide written notice and supporting
documentation articulating the impact of the Intervening Event;

 

(ii)         the Company shall, and shall cause the Company Representatives to,
during the Notice Period, negotiate with the Sponsor in good faith (including,
without limitation, promptly responding to the Sponsor's reasonable requests for
financial and other information regarding the Intervening Event and the impact
of the Intervening Event) to make such adjustments in the terms and conditions
of this Agreement so that the failure of the board of directors of the Company
to terminate this Agreement in light of such Intervening Event would not be
inconsistent with the fiduciary obligations of the board of directors under
applicable law, if the Sponsor, in its discretion, proposes to make such
adjustments (it being agreed that in the event that, after commencement of the
Notice Period, there is any material revision to the Intervening Event, the
Notice Period shall be extended, if applicable, to ensure that at least three
(3) business days remain in the Notice Period subsequent to the time the Company
notifies the Sponsor of any such material revision (it being understood that
there may be multiple extensions)); and

 

(iii)        the Company determines in good faith, after consulting with outside
legal counsel and its financial advisor, that the failure of the board of
directors of the Company to terminate this Agreement in light of such
Intervening Event would be inconsistent with the fiduciary obligations of the
board of directors under applicable law because the Intervening Event makes it
unlikely that either (x) the Company will maximize value for stakeholders by
consummating the Plan or (y) the Company can consummate the Plan within a
reasonable period of time (such entitlement to terminate the Agreement, after
taking into account any adjustments made by the Sponsor during the Notice Period
in the terms and conditions of this Agreement).

 

(f)          For the avoidance of doubt, and notwithstanding anything to the
contrary herein, this section 4 shall not prohibit, limit, or otherwise restrict
the Company from participating in discussions with, or providing any information
to, any official committee appointed in the Bankruptcy Case so long as the
Company does not otherwise violate the prohibitions contained in this section 4.

 

12

 

 

5.          Break-up Fee. The Company acknowledges and agrees that the Sponsor
would not have undertaken the obligations set forth in this Agreement without
the Company's commitment to pay the Break-Up Fee (as defined below) on the terms
and conditions set forth in this Agreement. In the event that the Company
chooses to terminate this Agreement as set forth in section 11(b)(i) below,
provided that the Sponsor is not in material breach of this Agreement, the
Company shall pay to the Sponsor a break-up fee in the amount of one million
dollars ($1,000,000) plus the Sponsor's reasonable out-of-pocket fees and
expenses (including, without limitation, legal fees, and after application of
any retainer previously funded by the Company) (such fees and expenses,
collectively, the "Break-Up Fee"), and such Break-Up Fee shall be deemed earned
immediately for all purposes. The Break-Up Fee shall be paid (i) via wire
transfer of immediately available funds upon the closing of a Superior Proposal
in the event of an exercise of the Superior Proposal Company Termination Right
or (ii) upon payment of other allowed administrative expenses of the Company
under section 503 of the Bankruptcy Code in the event such Superior Proposal
does not close or upon an exercise of the Intervening Event Company Termination
Right. The Company expressly acknowledges that the Break-Up Fee is an actual and
necessary cost and expense of preserving the estates under section 503 of the
Bankruptcy Code and must therefore be allowed and paid as an administrative
expense in the Bankruptcy Case, and the PSA Order shall so provide.

 

6.          Exculpation. The Plan, the Disclosure Statement, and the
Confirmation Order shall provide, to the maximum extent permitted by law, that
each of the Parties, each Party's affiliates and subsidiaries, the members of
each Party's respective boards of directors, and each Party's directors,
officers, employees, agents, consultants, advisors and other representatives,
including each Party's legal counsel, accountants and financial advisors, shall
neither have nor incur any liability to any entity (as defined in section
101(15) of the Bankruptcy Code) for any prepetition or postpetition act taken or
omitted to be taken in connection with, or related to, formulating, negotiating,
preparing, disseminating, implementing, administering, confirming, or effecting
the consummation of the Plan, the Disclosure Statement, or any contract,
instrument, release, or other agreement or document created or entered into in
connection with the Plan or any other prepetition or postpetition act taken or
omitted to be taken in connection with or in contemplation of the Restructuring.

 

7.          Releases. The Plan, the Disclosure Statement, and the Confirmation
Order shall provide, to the maximum extent permitted by law, that the Company,
the Company's estates (within the meaning of the Bankruptcy Code), all holders
of claims against the Company, all holders of interests in the Company, and all
parties in interest with respect to the Company (collectively, the "Releasing
Parties"), shall be deemed to have released the Sponsor and its representatives
as well as the directors and officers of the Company serving in such capacity as
of the date on which the Bankruptcy Case is commenced by filing a petition with
the Bankruptcy Court (such directors and officers, the "Released Parties") from
any and all claims, obligations, suits, judgments, damages, rights, causes of
action and liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereafter arising, at law, in equity or otherwise,
relating to or based upon any act or omission relating to the Company which
occurred prior to the effectiveness of the Restructuring, and furthermore that
the performance of the terms of the Plan in facilitating the Restructuring shall
be a full and complete settlement of any claims or causes of action, whether
known or unknown, that the Releasing Parties have or could have against the
Released Parties relating to the Releasing Parties.

 

13

 

 

8.          Representations of the Sponsor. The Sponsor hereby represents and
warrants to the Company as follows:

 

(a)          it is duly organized, validly existing, and in good standing under
the laws of its state of formation;

 

(b)          it has the requisite corporate or entity power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement;

 

(c)          the execution and delivery of this Agreement and the performance by
it of its obligations under this Agreement have been duly authorized by all
necessary corporate or entity action;

 

(d)          this Agreement has been duly executed and delivered by it and
constitutes the valid and binding obligation of it, enforceable against it in
accordance with its terms; and

 

(e)          assuming the accuracy of the Company's representations in section
9(h), the execution, delivery, and performance by it of this Agreement do not
and shall not require any material registration or filing with, consent or
approval of, or notice to, or other action to, with, or by, any federal, state,
or other governmental authority or regulatory body.

 

9.          Representations of the Company. Each Company Party hereby represents
and warrants to the Sponsor as follows, subject to Bankruptcy Court approval as
applicable:

 

(a)          it is duly organized, validly existing, and in good standing under
the laws of its state of formation;

 

(b)          it has the requisite corporate or entity power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement;

 

(c)          the execution and delivery of this Agreement and the performance by
it of its obligations under this Agreement have been duly authorized by all
necessary corporate or entity action;

 

(d)          this Agreement has been duly executed and delivered by it and
constitutes the valid and binding obligation of it, enforceable against it in
accordance with the Agreement's terms;

 

(e)          to the actual knowledge of the senior executive officers of the
Company (the "Company's Knowledge"), the financial and other information
(excluding projections) concerning the Company which the Company or its
representatives have made available to the Sponsor was complete and correct in
all material respects as of the date of such information and did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not materially misleading in light of
the circumstances under which such statements were made;

 

14

 

 

(f)          to the Company's Knowledge, the Company and the Company's business
are in compliance, in all material respects, with all applicable laws, and no
pending written claim has been filed against any of the Company Parties alleging
a material violation of any United States federal, state, local or foreign
statute, law, ordinance, regulation, rule, code, order, other requirement, or
rule of law (collectively, "Laws"), in each case except any non-compliance or
violation that would not have a material adverse impact on the Company's ability
to operate its business;

 

(g)           as of the date of this Agreement, the Company has not received any
written notice that the Company and the Company's business are under current
investigation by a Governmental Entity with respect to the violation of any Laws
that have a material adverse impact on the Company's ability to operate its
business; and

 

(h)          assuming the accuracy of the Sponsor's representations in section
8(e), the execution, delivery, and performance by it of this Agreement do not
and shall not require any material registration or filing with, consent or
approval of, or notice to, or other action to, with, or by, any federal, state,
or other governmental authority or regulatory body, except the filings in the
Bankruptcy Case contemplated by this Agreement and as required under the federal
securities laws.

 

10.         Additional Conditions. In addition to the other conditions to the
Parties' obligations set forth in this Agreement, each obligation and liability
of the Parties under this Agreement is conditioned in its entirety upon (a) the
truth of the representations and warranties of the other Party set forth in this
Agreement in all material respects and the other Party's performance in all
material respects of its agreements and covenants in this Agreement, (b) this
Agreement not having been terminated pursuant to its terms, and (c) the Plan
being (i) consistent in all material respects with the terms and provisions of
this Agreement and (ii) otherwise reasonably acceptable to the Company and the
Sponsor.

 

11.         Termination of Agreement.

 

(a)          The Sponsor may, but shall not be required to, terminate this
Agreement immediately if any of the following occurs, by providing written
notice of such termination to the Company.

 

(i)          The Company fails to perform any obligation (including, without
limitation, obtaining specified relief) by the applicable deadline or within the
applicable timeframe specified in this Agreement, including, without limitation,
as required under section 1(a) of this Agreement.

 

(ii)         An event or occurrence required by this Agreement does not happen
by the applicable deadline or within the applicable timeframe specified in this
Agreement, including, without limitation, as required under section 2(a) of this
Agreement.

 

15

 

 

(iii)        The Reorganized Company has failed to obtain access to the Exit
Facility, or any other condition to occurrence of the Effective Date has not
occurred, within the applicable required timeframe.

 

(iv)        There is any material modification to, or material severance of any
provision of, the Plan or any related document that is inconsistent with the
terms and conditions set forth in this Agreement.

 

(v)         There is an event of default under the DIP Financing, and such event
of default is not cured in accordance with the terms (including, without
limitation, within the timeframe) set forth in the DIP Financing or waived.

 

(vi)        A motion is filed or relief is otherwise sought or supported by the
Company or any Company Party seeking to (A) appoint a trustee, receiver, or
examiner for any Company Party or any Company Party's assets and/or business, in
the Bankruptcy Case or otherwise, (B) convert the Bankruptcy Case of any Company
Party to a case under chapter 7 of the Bankruptcy Code, or (C) dismiss any
Bankruptcy Case of a Company Party.

 

(vii)       An order is entered by the Bankruptcy Court (A) modifying or
terminating the Company's exclusive right to file and/or solicit acceptances of
a plan of reorganization pursuant to section 1121 of the Bankruptcy Code, (B)
directing the appointment of an examiner with expanded powers or a trustee, (C)
converting the Bankruptcy Case of any Company Party to a case under chapter 7 of
the Bankruptcy Code, or (D) dismissing any Bankruptcy Case of a Company Party.

 

(viii)      An order is entered appointing a trustee, receiver, or examiner for
any Company Party or any Company Party's assets and/or business, in the
Bankruptcy Case or otherwise.

 

(ix)         There has been a material breach of, material inaccuracy in, or
material failure to perform any representation, warranty, covenant, or agreement
made by the Company in this Agreement that has not been cured by the Company
within ten (10) business days following receipt of notice from the Sponsor.

 

(x)          Any event or condition in respect of the operation of the Company
has occurred that results, or would reasonably be expected to result,
individually or in the aggregate, in a material adverse effect on (A) the
business, financial condition and operations of the Company, taken as a whole,
or on (B) the ability of the Company to consummate the transaction contemplated
herein and in the Plan; provided, however, that for the purposes of this
subsection, a material adverse effect shall not be deemed to include the effects
of events or conditions resulting from (1) the Bankruptcy Case, (2) changes in
general economic, financial or securities market or political conditions in the
United States, (3) general changes or developments in the industries and markets
in which the Business operates, (4) changes in (or proposals to change) any
applicable Laws or regulations or applicable accounting regulations or
principles or interpretations thereof, (5) any outbreak or escalation of
hostilities or war or any act of terrorism, (6) the announcement, pendency or
consummation of the transactions contemplated by this Agreement (including any
impact on customers, suppliers, vendors or employees), or (7) any action taken
(or omitted to be taken) as required by this Agreement or at the request, or
with the consent, of the Sponsor, shall, in each case, be excluded from the
determination of a material adverse effect; provided further, however, that such
events or conditions referred to in clauses (2), (3), (4) and (5) above do not
materially and disproportionately affect the Company, taken as a whole, as
compared to other businesses in the industries in which the Company operates.

 

16

 

 

(xi)         If any court of competent jurisdiction or other competent
governmental or regulatory authority shall (i) have issued an order making
illegal or otherwise restricting, preventing or prohibiting the Plan in a manner
that cannot reasonably be remedied or (ii) have entered a final, non-appealable
judgment or order declaring this Agreement or any material provision of this
Agreement or any related document to be illegal, invalid, or unenforceable.

 

(xii)        Edmond S. Thomas, or a replacement acceptable to the Sponsor in its
sole and absolute discretion, ceases to be the chief executive officer of the
Company.

 

(b)          The Company may, but shall not be required to, terminate this
Agreement immediately if any of the following occurs, by providing written
notice of such termination to the Sponsor.

 

(i)          Subject to the notice and other provisions of section 4(d) or
section 4(e) of this Agreement, as applicable, the Company may terminate this
Agreement (A) in connection with the Superior Proposal Company Termination
Right, if the Company determines to enter into an Alternative Transaction
Agreement in respect of a Superior Proposal; provided that in the event of such
termination, the Company substantially concurrently enters into such Alternative
Transaction Agreement, or (B) in connection with the Intervening Event Company
Termination Right. If the Company exercises the Superior Proposal Company
Termination Right or the Intervening Event Company Termination Right, the
Company shall pay the Break-up Fee to the Sponsor in accordance with section 5.

 

(1)         The Parties acknowledge and agree that the Break-up Fee (i) is an
integral part of the transactions contemplated by this Agreement, and that,
without the Break-up Fee, the Sponsor would not have entered into this Agreement
and (ii) is not a penalty, but is liquidated damages, in a reasonable amount
that will compensate the Sponsor in the circumstances in which such fee is
payable for the efforts and resources expended and opportunities foregone while
negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the transactions contemplated by this
Agreement, which amount would otherwise be impossible to calculate with
precision. The payment of the Break-Up Fee in accordance with the terms of this
Agreement shall constitute the sole and exclusive remedy of the Sponsor for any
breach of this Agreement by the Company.

 

17

 

 

(2)         If the Company fails to pay the Break-up Fee in a timely manner,
and, in order to obtain such payment, the Sponsor makes a claim against the
Company that results in a judgment against the Company, the Company Party shall
pay to the Sponsor the reasonable costs and expenses (including its reasonable
attorneys' fees and expenses) incurred or accrued by the Sponsor in connection
with such suit, together with interest on the amounts set forth in this section
at the prime lending rate prevailing during such period as published in The Wall
Street Journal. Any interest payable hereunder shall be calculated on a daily
basis from the date such amounts were required to be paid until (but excluding)
the date of actual payment, and on the basis of a 360-day year.

 

(ii)         There has been a material breach of, material inaccuracy in, or
material failure to perform any representation, warranty, covenant, or agreement
made by the Sponsor in this Agreement that has not been cured by the Sponsor
within ten (10) business days following receipt of notice from the Company.

 

(iii)        If any court of competent jurisdiction or other competent
governmental or regulatory authority shall (i) have issued an order making
illegal or otherwise restricting, preventing or prohibiting the Plan in a manner
that cannot reasonably be remedied or (ii) have entered a final, non-appealable
judgment or order declaring this Agreement or any material provision of this
Agreement or any related document to be illegal, invalid, or unenforceable.

 

(iv)        If the funding under the DIP Financing is terminated by the Sponsor.

 

(c)          Subject to section 13(b), this Agreement shall terminate
automatically upon occurrence of the Effective Date. For the avoidance of doubt,
the DIP Financing shall survive any termination of this Agreement, except as
otherwise specifically provided therein.

 

12.         Notices. All demands, notices, requests, consents, and
communications (each a "Notice") under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally or by courier
service, messenger, Federal Express or similar expedited delivery service,
email, facsimile, telecopy, or if duly deposited in the mails, by certified or
registered mail, postage prepaid-return receipt requested, to the following
addresses, or such other addresses as may be furnished hereafter by a Notice to
the Parties:

 

If to the Company,

 

Edmond S. Thomas, CEO

The Wet Seal, Inc.

26972 Burbank

Foothill Ranch, CA 92610

Email: Ed.Thomas@wetseal.com

 

18

 

 

with a copy to

 

Michael Tuchin

Klee, Tuchin, Bogdanoff & Stern LLP

1999 Avenue of the Stars

39th Floor

Los Angeles, CA 90067

Email: mtuchin@ktbslaw.com

 

If to the Sponsor,

 

Steven H. Reiner, Managing Director

B. Riley & Co., L.L.C.

11100 Santa Monica Blvd., Suite 800

Los Angeles, CA 90025

Email: sreiner@brileyco.com

 

with a copy to

 

Van C. Durrer, II

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Suite 3400

Los Angeles, CA 90071

Email: Van.Durrer@skadden.com

 

A Notice shall be deemed to have been duly given or made (a) upon delivery, if
delivered personally or by courier service, messenger, or Federal Express or
similar expedited delivery service, in each case with record of receipt, (b)
upon transmission with confirmed delivery, if sent by facsimile or telecopy, or
(c) two (2) business days after being sent by certified or registered mail,
postage pre-paid, return receipt requested.

 

13.         Remedies; Limitation on Liability.

 

(a)          Subject to section 11(b)(i), the Parties acknowledge and agree that
any breach of the terms of this Agreement would give rise to irreparable harm to
the other Party for which money damages would not be an adequate remedy and,
accordingly, agrees that each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief without the necessity of
proving the inadequacy of money damages as a remedy or posting a bond or other
security in connection with such remedy.

 

19

 

 

(b)          Notwithstanding anything that may be expressed or implied in this
Agreement, each Party hereto covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection
with this Agreement shall be had against any Party's affiliates, or any of such
Party's affiliates or respective former, current or future direct or indirect
equity holders, controlling persons, stockholders, directors, officers,
employees, agents, members, managers, general or limited partners or assignees
(each a "Related Party" and collectively, the "Related Parties") in each case
other than the Parties and each of their respective successors and permitted
assignees under this Agreement, whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any of the Related
Parties, as such, for any obligation or liability of any Party under this
Agreement or any documents or instruments delivered in connection herewith for
any claim based on, in respect of or by reason of such obligations or
liabilities or their creation; provided, however, nothing in this section 13(b)
shall relieve or otherwise limit the liability of any Party hereto or any of
their respective successors or permitted assigns, for any breach or violation of
its obligations under such contracts. For the avoidance of doubt, none of the
Parties will have any recourse, be entitled to commence any proceeding or make
any claim under this Agreement or in connection with the transactions
contemplated hereby except against any of the Parties, as applicable. The
limitation on liability provision in this Section 13(b) shall survive the
termination of this Agreement.

 

14.         Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement and supersedes all other prior agreements and understandings, both
written and oral, between the Parties with respect to the subject matter of this
Agreement, including the Term Sheet; provided, however, without duplication, any
expense reimbursement due to the Sponsor from the Company pursuant to the Term
Sheet shall be allowed and paid as an administrative expense pursuant to section
2(d)(iv) hereof. This Agreement may not be amended, altered, or modified in any
manner whatsoever, except by a written instrument executed by each of the
Parties hereto.

 

15.         Waiver. The Parties hereto may (a) extend the time for the
performance of any of the obligations or other acts of the other Parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto, and (c) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a Party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument executed by the Parties.

 

16.         Public Announcements. Unless such disclosure is otherwise required
by applicable Law or by obligations of the Company or the Sponsor or their
respective affiliates pursuant to any listing agreement with or rules of any
securities exchange, the Company and the Sponsor shall consult with each other
before issuing any press release or otherwise making any public statement with
respect to this Agreement, the transactions contemplated hereby or the
activities and operations of the other and shall not issue any such release or
make any such statement without the prior written consent of the other.

 

20

 

 

17.         Authority to Sign.  Each of the Parties represents and warrants that
the person who executes this Agreement on behalf of such Party has been duly
authorized on behalf of such Party to execute this Agreement on behalf of such
Party and, in the case of an entity, that such authority has been validly
obtained in accordance with the articles of incorporation and bylaws (or other
organizational documents) of such Party, and the laws of the state of its
organization for such Party.

 

18.         No Third-Party Beneficiaries. This Agreement shall be solely for the
benefit of the Parties and no other person or entity shall be a third-party
beneficiary of this Agreement except as set forth in section 13(b).

 

19.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to the
provisions of such laws relating to conflicts of law).

 

20.         Jurisdiction. The Company and the Sponsor each hereby irrevocably
and unconditionally submit to the nonexclusive jurisdiction of any Delaware
state court or federal court of the United States of America sitting in
Wilmington, Delaware, or the Bankruptcy Court (following commencement of the
Bankruptcy Case), and any appellate court from any of the foregoing, but solely
in any action or proceedings to enforce this Agreement. Each of the Parties
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

21.         Savings Clause. Any provision or part of this Agreement that is
determined to be invalid or unenforceable in any situation in any jurisdiction
shall, as to such situation and such jurisdiction, be ineffective only to the
extent of such invalidity and shall not affect the enforceability of the
remaining provisions of this Agreement or the validity or enforceability of any
such provision in any other situation or in any other jurisdiction. In lieu of
any such provision, there shall be added a provision as similar in terms to such
illegal, invalid, or unenforceable provision(s) as may be possible and mutually
agreed upon by the Parties and still be legal, valid, and enforceable under
applicable laws.

 

22.         Headings. Section headings in this Agreement are used for
convenience only and shall not be considered for any purpose in construing this
Agreement.

 

23.         Neutral Construction.  Each Party has cooperated, including by and
through its counsel, in the drafting and preparation of this Agreement. Hence,
this Agreement will be construed neutrally, and will not be applied more
strictly against one Party than against another.

 

24.         Execution in Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
together shall constitute one document.

 

25.         Electronic Transmittal. Signatures transmitted electronically (e.g.,
by facsimile or in .pdf format as an attachment to an e-mail) shall have the
full force and effect of original signatures.

 

26.         Assignment. Each Party hereby agrees, for so long as this Agreement
shall remain in effect, not to assign it rights or obligations under this
Agreement without the prior written consent of the other Party; provided,
however, that B. Riley Financial, Inc. may assign its rights and obligations
under this Agreement to its affiliates or designees selected in its sole
discretion; provided further that no such assignment shall relieve B. Riley
Financial, Inc. from its obligations under this Agreement.

 

21

 

 

27.         Acknowledgement. This Agreement and the transactions contemplated
herein are the product of negotiations among the Parties, together with their
respective representatives. Notwithstanding anything herein to the contrary,
this Agreement is not, and shall not be deemed to be, (i) a solicitation of
votes for the acceptance of the Plan or any Chapter 11 plan for the purposes of
sections 1125 and 1126 of the Bankruptcy Code or otherwise or (ii) an offer for
the purchase, sale, exchange, hypothecation, or other transfer of securities for
purposes of the Securities Act of 1933 and the Securities Exchange Act of 1934.
Notwithstanding anything herein to the contrary, the Company will not solicit
acceptances of the Plan from any person until such person has been provided with
a Disclosure Statement approved by the Bankruptcy Court.

 

[SIGNATURE PAGE FOLLOWS]

 

22

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective representatives duly authorized as of the
Execution Date.

 

By the Company:         THE WET SEAL, INC.   THE WET SEAL RETAIL, INC.   WET
SEAL CATALOG, INC.   WET SEAL GC, LLC

 

  by /s/: Edmond Thomas       Name:  Edmond S. Thomas       Title:   CEO  

 

By the Sponsor:         B. RILEY FINANCIAL, INC., ON   BEHALF OF THE ENTITIES  
CONSTITUTING THE SPONSOR

 

  by /s/: Phillip J. Ahn       Name:  Phillip J. Ahn       Title:   CFO & COO  

 

23

